762 N.W.2d 506 (2009)
ZAREMBA EQUIPMENT, INC., Plaintiff-Appellee and Cross-Appellant,
v.
HARCO NATIONAL INSURANCE COMPANY and Patrick Musall, Defendants-Appellants and Cross-Appellees.
Docket No. 137263, COA No. 274745.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the motions for extension of time for filing are GRANED. The application for leave to appeal the July 31, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion regarding service of pleadings is DENIED.